Appellate Case: 22-6020     Document: 010110700576       Date Filed: 06/23/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 23, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-6020
                                                     (D.C. No. 5:19-CR-00372-F-5)
  DEANY NAVA, a/k/a Loco,                                    (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Deany Nava pleaded guilty to participating in a drug conspiracy. As part of

 his plea agreement, he waived the right to appeal. Yet he has filed this appeal. The

 government now moves to enforce the appeal waiver. See United States v. Hahn,

 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam). Mr. Nava opposes the

 motion. We grant it.

       We will enforce an appeal waiver if (1) the appeal falls within the waiver’s

 scope, (2) the defendant waived the right to appeal knowingly and voluntarily, and

 (3) enforcing the waiver would not “result in a miscarriage of justice.” Id. at 1325.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6020     Document: 010110700576      Date Filed: 06/23/2022     Page: 2



       Scope of the waiver. Mr. Nava does not contest the government’s position

 that his appeal fits within his waiver’s scope, so we need not address that issue. See

 United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005).

       Knowing and voluntary waiver. To assess whether a waiver was knowing and

 voluntary, we typically focus on two factors: “whether the language of the plea

 agreement states that the defendant entered the agreement knowingly and

 voluntarily” and whether the district court conducted “an adequate Federal Rule of

 Criminal Procedure 11 colloquy.” Hahn, 359 F.3d at 1325. “[E]ither the express

 language of the plea agreement, if sufficiently clear, detailed, and comprehensive, or

 the probing inquiry of a proper Rule 11 colloquy could be enough to conclude the

 waiver was knowing and voluntary. But the synergistic effect of both will often be

 conclusive.” United States v. Tanner, 721 F.3d 1231, 1234 (10th Cir. 2013) (per

 curiam). Mr. Nava has the burden to show that his waiver was not knowing and

 voluntary. See id. at 1233.

       Mr. Nava’s plea agreement says expressly that he knowingly and voluntarily

 waived the right to appeal, a fact confirmed by the thorough plea colloquy. Even so,

 Mr. Nava argues he could not have knowingly waived his appellate rights because,

 when he entered his plea, he did not know what the advisory Sentencing Guidelines

 range would be in his case. After all, he says, his waiver contains an exception that

 would have allowed him to appeal a sentence that exceeded the Guidelines range.1



       1
           His sentence did not exceed the Guidelines range.
                                            2
Appellate Case: 22-6020    Document: 010110700576        Date Filed: 06/23/2022     Page: 3



 So without knowing the range before he pleaded guilty, he concludes, a “truly

 knowing” appeal waiver was impossible. Resp. at 4.

       Mr. Nava’s inability to know the Guidelines range before he entered his plea

 does not invalidate his appeal waiver. It is an unavoidable fact that a defendant who

 waives the right to appeal as part of a plea agreement will do so with incomplete

 knowledge about future events and circumstances. See Hahn, 359 F.3d at 1326

 (recognizing that “when a defendant waives his right to appeal, he does not know

 with specificity what claims of error” he will forgo). The limited universe of

 information available to the parties entering a plea agreement is one relevant factor

 for them to consider. See Porter, 405 F.3d at 1145 (recognizing that each party to a

 plea agreement forgoes “certain rights and assumes certain risks in exchange for a

 degree of certainty as to the outcome of criminal matters”). But the limited nature of

 the available information is itself known to the parties. That is especially true here:

 The court expressly told Mr. Nava during the plea colloquy that the Guidelines range

 could not be determined until after the presentence report had been completed.

 Knowing this limit on the available information, Mr. Nava chose to proceed with his

 plea and the appeal waiver. In short, he had a “full understanding” of the waiver and

 its consequences. United States v. Vidal, 561 F.3d 1113, 1119 (10th Cir. 2009)

 (internal quotation marks omitted).

       Mr. Nava points to other factors—his limited education, his difficulty reading,

 and his difficulty communicating with counsel—that, in his view, prevented him

 from knowingly waiving his right to appeal. Despite these factors, however, the plea

                                             3
Appellate Case: 22-6020     Document: 010110700576         Date Filed: 06/23/2022     Page: 4



 agreement and the plea colloquy leave no doubt that he knowingly waived the right to

 appeal. See Tanner, 721 F.3d at 1234.

        Miscarriage of justice. Enforcing an appeal waiver will result in a miscarriage

 of justice if (1) the district court relied on an impermissible factor; (2) ineffective

 assistance of counsel in negotiating the waiver makes the waiver invalid; (3) the

 sentence exceeds the statutory maximum; or (4) the waiver is otherwise unlawful,

 seriously affecting the fairness, integrity, or public reputation of the proceedings.

 Hahn, 359 F.3d at 1327. Mr. Nava has the burden to show that enforcing his appeal

 waiver will result in a miscarriage of justice. See United States v. Anderson,

 374 F.3d 955, 959 (10th Cir. 2004).

        Mr. Nava suggests that his waiver is invalid because of ineffective assistance

 of counsel in negotiating it. At the same time, however, he concedes that his

 ineffective-assistance claim is “better suited for a collateral proceeding.” Resp. at

 10. That is true. And because Mr. Nava provides no persuasive reason to do

 otherwise, we follow our general practice of not addressing the merits of an

 ineffective-assistance claim on direct appeal, even one raised to invalidate an appeal

 waiver. See Porter, 405 F.3d at 1144.

        Mr. Nava’s miscarriage-of-justice claim centers on an argument that his

 waiver is otherwise unlawful for two reasons. First, he reiterates his argument that

 he did not knowingly waive his right to appeal, an argument we have rejected.

 Second, he highlights a conflict between him and his counsel, concluding that it casts

 doubt on whether he “received effective assistance of counsel during plea

                                              4
Appellate Case: 22-6020      Document: 010110700576      Date Filed: 06/23/2022     Page: 5



 negotiations.” Resp. at 12. But that is just an attempt to raise an ineffective-

 assistance claim now rather than in a collateral proceeding, and we again decline to

 consider the merits of such a claim here. See Porter, 405 F.3d at 1144.

       In sum, Mr. Nava has not shown that enforcing the appeal waiver will result in

 a miscarriage of justice.

                                      *     *      *

       We grant the government’s motion to enforce the appeal waiver. We dismiss

 this appeal.


                                             Entered for the Court
                                             Per Curiam




                                            5